Execution Copy

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) by and between Reptron Electronics,
Inc., a Florida corporation (the “Company”), and Paul J. Plante (“Executive”) is
hereby entered into effective as of the Effective Date as defined in the
Company’s Second Amended Plan of Reorganization dated December 17, 2003 (the
“Effective Date”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept employment with the Company, all on the terms and conditions set forth in
this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

AGREEMENTS

 

1. Employment and Duties.

 

(a) Commencing on the Effective Date, the Company hereby employs Executive as
the President and Chief Executive Officer of the Company and he shall become a
member of the Board of Directors (the “Board”) in accordance with the terms of
the Company’s Chapter 11 Plan of Reorganization. As such, Executive shall have
responsibilities, duties and authority reasonably accorded to, expected of and
consistent with Executive’s position as the President and Chief Executive
Officer of the Company. Executive hereby accepts this employment upon the terms
and conditions herein contained and, subject to paragraph 1(c), agrees to devote
substantially all of his regular business time, attention and efforts to promote
and further the business and interests of the Company and its affiliates.

 

(b) Executive shall faithfully adhere to, execute and fulfill all lawful
policies established by the Company.

 

(c) Executive shall not, during the term of his employment hereunder, engage in
any other business activity pursued for gain, profit or other pecuniary
advantage if such activity interferes in any material respect with Executive’s
duties and responsibilities hereunder. The foregoing limitations shall not be
construed as prohibiting Executive from making personal investments in such form
or manner as will neither require his services in the operation or affairs of
the companies or enterprises in which such investments are made nor violate the
terms of paragraph 3 hereof.

 

2. Compensation. For all services rendered by Executive, the Company shall
compensate Executive as follows:

 

(a) Base Salary. The base salary payable to Executive during the term shall be
$312,000 per year, payable in accordance with the Company’s payroll procedures
for executives, but not less frequently than monthly.

 



--------------------------------------------------------------------------------

Execution Copy

 

(b) Annual Bonus Payments. Executive shall be entitled to an annual bonus equal
to $30,000 for each $1,000,000 of EBITDA (earnings before interest, taxes,
depreciation and amortization to be calculated in accordance with generally
accepted accounting principles in effect in the United States and based on the
Company’s audited financial statements) which the Company earns in that calendar
year in excess of $10,000,000. For avoidance of doubt, Executive’s bonus shall
include a prorated bonus amount for any increment of EBITDA that is less than
the full $1,000,000 increment. The annual bonus shall accrue on December 31 of
each applicable calendar year and shall be paid to Executive ten (10) days
following a receipt by the Company of an unqualified audit opinion from its duly
appointed auditors.

 

(c) Stock Options. On the twentieth (20th) trading day after the initial
distribution date (“Initial Distribution Date”) as defined in the Company’s
Second Amended Plan of Reorganization dated December 17, 2003, in accordance
with the Company’s Stock Option Plan and the Chapter 11 Confirmation Order,
Executive will be granted a stock option to purchase 175,000 shares of the
Company’s common stock, which shall represent 3.5% of the Company’s total shares
outstanding on the Initial Distribution Date, pursuant to the Company’s Stock
Option Plan. Such options shall vest, pro rata, over a three (3) year period and
shall be evidenced by a stock option grant agreement between Company and
Executive in the form attached hereto as Exhibit A.

 

All unvested options will automatically vest upon:

 

(i) Termination or expiration of Executive’s employment for any reason other
than (x) termination by the Company of such employment for Cause (as defined
herein) or (y) termination by Executive of his employment without Good Reason
(as defined herein); or

 

(ii) Change of Control of the Company (as defined herein).

 

The exercise price of this stock option will be the average closing price of a
share of the Company’s common stock for the 20 trading days immediately
preceding the stock option grant date.

 

(d) Executive Perquisites, Benefits and Other Compensation. Executive shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:

 

(i) Executive shall be eligible to participate (subject to any applicable
waiting periods) in all employee benefit plans (including, but not limited to,
qualified and nonqualified pension, medical, long-term disability and life
insurance plans) maintained by the Company for the benefit of senior executives
of the Company;

 

(ii) Executive shall be entitled to four (4) weeks vacation pay (20 business
days) in addition to scheduled holidays offered to the employees, provided
however, any unused vacation days at the end of any fiscal year will be
forfeited; and

 

2



--------------------------------------------------------------------------------

Execution Copy

 

(iii) The Company shall provide Executive with such other perquisites as may be
deemed appropriate for Executive by the Board.

 

3. Non-Competition Agreement.

 

(a) Executive recognizes that the Company’s willingness to enter into this
Agreement is based in material part on Executive’s agreement to the provisions
of this paragraph 3 and that Executive’s breach of the provisions of this
paragraph 3 could materially damage the Company. Subject to the further
provisions of this Agreement and in consideration of the Company’s agreement to
provide Executive access to Confidential Information as defined below, Executive
will not, during the term of his employment with the Company, and for a period
of one (1) year (unless a shorter period of time is applicable pursuant to
paragraph 3(h)) immediately following the termination by the Company of such
employment for Cause or in the event Executive terminates his employment without
Good Reason or in the event Executive is entitled to a Severance Payment in
connection with his termination and such Severance Payment is timely paid as
provided for in paragraph 4(e), directly or indirectly, for himself or on behalf
of or in conjunction with any other person, company, partnership, corporation or
business of whatever nature:

 

(i) engage, as an employee, officer, director, shareholder, owner, partner,
joint venturer, or in any managerial capacity, whether as an employee,
independent contractor, consultant or advisor, or as a sales representative, in
any business in direct competition with the Company or any majority-owned
subsidiary or affiliate of the Company (collectively, the “Companies”);

 

(ii) call upon any person who is, at that time, an employee of any of the
Companies for the purpose or with the intent of enticing such employee away from
or out of the employ of any of the Companies;

 

(iii) call upon any person or entity which is, at that time, or which has been,
within one year prior to that time, a customer of any of the Companies for the
purpose of soliciting or selling products or services in direct competition with
any of the Companies;

 

(iv) call upon any prospective acquisition candidate, on Executive’s own behalf
or on behalf of any competitor, which candidate was, to Executive’s knowledge,
within the preceding one year, either called upon by any of the Companies or for
which any of the Companies made an acquisition analysis, for the purpose of
acquiring such entity; or

 

(v) disclose customers, whether in existence or proposed, of any of the
Companies to any person, firm, partnership, corporation or business for any
reason or purpose whatsoever except to the extent that any of the Companies has
in the past disclosed such information to the public for valid business reasons.

 

Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment (i) not more than 1% of the
capital stock of a competing business, whose stock is traded on a national
securities exchange, the Nasdaq Stock Market or similar market or (ii) not more
than 5% of the capital stock of a competing business whose stock is not publicly
traded unless the Board consents to such acquisition.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

(b) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that foregoing covenant may be
enforced by the Company, in the event of breach by him, by injunctions and
restraining orders.

 

(c) It is agreed by the parties that the foregoing covenants in this paragraph 3
impose a reasonable restraint on Executive in light of the activities and
business of the Companies on the date of the execution of this Agreement and the
current plans of the Companies; but it is also the intent of the Company and
Executive that such covenants be construed and enforced in accordance with the
changing activities, business and locations of the Companies throughout the term
of this Agreement. Following the termination by the Company of Executive’s
employment for Cause or the termination by Executive of his employment without
Good Reason or in the event Executive is entitled to a Severance Payment in
connection with his termination and such Severance Payment is timely paid as
provided for in paragraph 4(e), the covenants in this paragraph 3 will apply
only with respect to the activities, business and locations of the Companies on
the effective date of such termination.

 

(d) The covenants in this paragraph 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
Agreement shall thereby be reformed.

 

(e) All of the covenants in this paragraph 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants. It is specifically agreed that the period of
one (1) year (subject to the further provisions of this Agreement), or such
shorter period as may be applicable pursuant to paragraph 3(h), following
termination by the Company of Executive’s employment for Cause or the
termination by Executive of his employment without Good Reason or in the event
Executive is entitled to a Severance Payment in connection with his termination
and such Severance Payment is timely paid as provided for in paragraph 4(e), as
stated at the beginning of this paragraph 3, during which the agreements and
covenants of Executive made in this paragraph 3 shall be effective, shall be
computed by excluding from such computation any time during which Executive is
in violation of any provision of this paragraph 3.

 

(f) The Company and Executive hereby agree that this covenant is a material and
substantial part of this Agreement.

 

(g) The parties agree that the covenants in this paragraph 3 shall not apply in
the event this Agreement expires without renewal.

 

(h) Notwithstanding any provision herein to the contrary, in the event the
covenants in this paragraph 3 apply because Executive is entitled to a Severance
Payment, as

 

4



--------------------------------------------------------------------------------

Execution Copy

 

provided in paragraph 3(a) hereof, the duration of such covenants following the
termination of Executive’s employment shall not exceed the lesser of (i) the
balance of the term of this Agreement as at the time of termination or (ii) one
(1) year.

 

4. Term; Termination; Rights on Termination. The term of Executive’s employment
under this Agreement shall begin on the Effective Date and continue for two (2)
years, unless terminated sooner as herein provided. Executive’s employment under
this Agreement may be terminated in any one of the followings ways:

 

(a) Death. The death of Executive shall immediately terminate Executive’s
employment under this Agreement and no Severance Payment as defined below will
be due Executive’s estate; provided, however, all accrued and unpaid base salary
will be paid to Executive’s estate within thirty (30) days of Executive’s death,
any accrued and unpaid annual bonus will be paid to Executive’s estate when due
under paragraph 2(b) of this Agreement, and a pro-rated bonus for the year in
which his death occurs will be paid in accordance with paragraph 4(f) hereof.

 

(b) Disability. If Executive becomes entitled to receive benefits under an
insured long-term disability plan of the Company that includes its officers, the
Company may terminate Executive’s employment hereunder with no Severance Payment
due Executive. In the event of Executive’s disability as set forth in the
preceding sentence (“Disability”), all accrued and unpaid base salary will be
paid to Executive as otherwise provided in this Agreement, any accrued and
unpaid annual bonus will be paid to Executive when due under paragraph 2(b) of
this Agreement, and a pro-rated bonus for the year in which his Disability
occurs will be paid in accordance with paragraph 4(f) hereof.

 

(c) Cause. The Company may terminate Executive’s employment under this Agreement
after written notice to Executive for “Cause.” For purposes of this Agreement,
“Cause” shall mean: (1) Executive is convicted of a felony under state or
federal law; or (2) Executive willfully and materially violates a written
Company policy that is material to the business of the Company and has failed to
cure such violation after thirty (30) days written notice (which notice shall be
given only after approval or authorization thereof by the Board). All accrued
and unpaid base salary shall be paid to Executive immediately, and any accrued
and unpaid annual bonus will be paid to Executive when due under paragraph 2(b)
hereof for the year prior to the year in which he was terminated, upon
termination by the Company of Executive’s employment for Cause. If terminated
for Cause, Executive shall not be entitled to any pro-rated bonus pursuant to
paragraph 4(f) hereof or any Severance Payment.

 

(d) By Executive. Executive may terminate his employment under this Agreement
effective thirty (30) days after written notice is provided to the Company. In
the event of Executive’s termination in accordance with this paragraph 4(d) all
accrued and unpaid base salary will be paid to Executive as otherwise provided
in this Agreement, any accrued and unpaid annual bonus will be paid to Executive
when due under paragraph 2(b) hereof for the year prior to the year in which
Executive terminated his employment, and a pro-rated bonus will be paid in
accordance with paragraph 4(f) hereof. Executive will not be entitled to a
Severance Payment if his employment is terminated as provided in this paragraph
4(d), except where Executive terminates for Good Reason.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

(e) Severance. If (i) Executive’s employment is terminated by the Company for
any reason other than for Cause; (ii) Executive terminates his employment for
Good Reason; or (iii) the Company experiences a Change of Control, then
Executive shall be entitled to a severance payment (the “Severance Payment”)
equal to the lesser of (x) the total base salary of the balance of the term of
this Agreement as at the time of termination or (y) twelve (12) months base
salary, plus an annualized bonus payment calculated based upon the projected
satisfaction of the annual bonus objective set forth in paragraph 2(b) of this
Agreement as of the end of the month in which Executive’s termination is
effective; provided however, any such annualized bonus payment shall be paid
following a receipt by the Company of an unqualified audit opinion from its duly
appointed auditors. Any Severance Payment (not including the annualized bonus
component) due Executive shall be paid by Company within ten (10) business days
following the occurrence of the event giving rise to such payment.

 

(f) Pro-Rated Bonus. If Executive’s employment is terminated as a result of
death or Disability or if Executive’s employment is terminated in accordance
with paragraph 4(d) hereof, Executive shall receive a pro rata portion of the
annual bonus for the year in which the termination occurs (based on the period
of service before such termination), with the amount calculated based on the
satisfaction of the pro rata portion of the annual bonus objective set forth in
paragraph 2(b) of this Agreement (measured as of the end of the month during
which such termination occurs and based on the Company’s year end audited
financial statements). Any amount due under this section shall be paid to
Executive ten (10) days following a receipt by the Company of an unqualified
audit opinion from its duly appointed auditors.

 

5. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by Executive by or on behalf of the Company or any of the Companies
or their representatives, vendors or customers which pertain to the business of
the Company or any of the Companies shall be and remain the property of the
Company or the Companies, as the case may be, and be subject at all times to
their discretion and control. Likewise, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities or future plans of the Company or the Companies which is collected by
Executive shall be delivered promptly to the Company without request by it upon
termination of Executive’s employment.

 

6. Inventions. Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment, if
conceived during employment, and which are directly related to the business or
activities of the Company and which Executive conceives as a result of his
employment by the Company. Executive hereby assigns and agrees to assign all his
interests therein to the Company or its nominee. Whenever requested to do so by
the Company, Executive shall execute any and all applications, assignments or
other instruments that the Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company’s interest therein.

 

7. Trade Secrets. Executive agrees that he will not, during or after the term of
this Agreement, disclose the specific terms of the Company’s relationships or
agreements with their

 

6



--------------------------------------------------------------------------------

Execution Copy

 

respective significant vendors or customers or any other significant and
material trade secret of the Company, whether in existence or proposed, to any
person, firm, partnership, corporation or business for any reason or purpose
whatsoever, except as authorized by the Board.

 

8. Confidentiality.

 

(a) Executive acknowledges and agrees that all Confidential Information (as
defined below) of the Company is confidential and a valuable, special and unique
asset of the Company that gives the Company an advantage over its actual and
potential, current and future competitors. Executive further acknowledges and
agrees that Executive owes the Company a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws and, that unauthorized disclosure or unauthorized use of the
Company’s Confidential Information would irreparably injure the Company.

 

(b) Both during the term of Executive’s employment and after the termination of
Executive’s employment for any reason (including wrongful termination),
Executive shall hold all Confidential Information in strict confidence, and
shall not use any Confidential Information except for the benefit of the
Company, in accordance with the duties assigned to Executive. Executive shall
not, at any time (either during or after the term of Executive’s employment),
disclose any Confidential Information to any person or entity (except other
employees of the Company, or any attorneys, accountants, consultants, or other
professionals, who have a need to know the information in connection with the
performance of their employment or other professional duties), or copy,
reproduce, modify, decompile or reverse engineer any Confidential Information,
or remove any Confidential Information from the Company’s premises, without the
prior written consent of the Board of Directors, or permit any other person to
do so. Executive shall take reasonable precautions to protect the physical
security of all documents and other material containing Confidential Information
(regardless of the medium on which the Confidential Information is stored). This
Agreement applies to all Confidential Information, whether now known or later to
become known to Executive. Notwithstanding any other provision herein to the
contrary, Executive shall have the right to take such actions with respect to
the Confidential Information as may be necessary or appropriate to carry out his
responsibilities, including, but not limited to, making copies of Confidential
Information and transporting Confidential Information away from the Company’s
premises.

 

(c) Upon the termination of Executive’s employment with the Company for any
reason, and upon request of the Company at any other time, Executive shall
promptly surrender and deliver to the Company all documents and other written
material of any nature containing or pertaining to any Confidential Information
and shall not retain any such document or other material. Nothing in this
paragraph is intended to limit Executive’s discovery rights in any litigation or
arbitration. Within five days of any such request, Executive shall certify to
the Company in writing that all such materials have been returned.

 

(d) As used in this Agreement, the term “Confidential Information” shall mean
any information or material known to or used by or for the Company (whether or
not owned or developed by the Companies and whether or not developed by
Executive) that is not generally known to the public. Confidential Information
includes, but is not limited to, the

 

7



--------------------------------------------------------------------------------

Execution Copy

 

following: all trade secrets of the Companies; all information that the
Companies have marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all nonpublic information
concerning the Companies’ products, services, prospective products or services,
research, product designs, prices, discounts, costs, marketing plans, marketing
techniques, market studies, test data, customers, customer lists and records,
suppliers and contracts; all business records and plans; all personnel files;
all financial information of or concerning the Companies; all information
relating to operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Companies; all computer hardware or software manuals; all
training or instruction manuals; and all data and all computer system passwords
and user codes.

 

9. No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive, his employment by the Company
and the performance of his duties hereunder will not violate or be a breach of
any agreement with a former employer, client or any other person or entity.
Further, Executive agrees to indemnify the Company for any claim, including, but
not limited to, reasonable attorneys’ fees and expenses of investigation, by any
such third party that such third party may now have or may hereafter come to
have against the Company based upon or arising out of any non-competition
agreement, invention or secrecy agreement between Executive and such third party
which was in existence as of the date of this Agreement.

 

10. Assignment; Binding Effect. Executive understands that he has been selected
for employment by the Company on the basis of his personal qualifications,
experience and skills. Executive agrees, therefore, that he cannot assign all or
any portion of his performance under this Agreement. Subject to the preceding,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

11. No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any Company payment provided for in this Agreement by seeking other
employment or otherwise. The amount of any payment required to be paid to
Executive by the Company pursuant to this Agreement shall not be reduced by any
amounts that are owed to the Company by Executive, or by any setoff,
counterclaim, recoupment, defense or other claim, right or action.

 

12. Reserved.

 

13. Complete Agreement. Executive has no oral representations, understandings or
agreements with the Company or any of its officers, directors or representatives
covering the same subject matter as this Agreement. This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between the Company and Executive and of all the terms of this Agreement, and it
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements. This written Agreement may not be
later modified except by a further writing signed by a duly authorized officer
of the Company and Executive, and no term of this Agreement may be waived except
by writing signed by the party waiving the benefit of such term. Without
limiting the generality of the foregoing, either party’s failure to insist on
strict compliance with this Agreement shall not be deemed a waiver thereof.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

14. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company:

  

Reptron Electronics, Inc.

    

13700 Reptron Blvd.

    

Tampa, Florida 33626

    

Attn: Chairman of the Board

To Executive:

   Paul Plante      4220 Swann Ave.      Tampa, Florida 33609

 

Notice shall be deemed given and effective on the earlier of three days after
the deposit in the U.S. mail of a writing addressed as above and sent first
class mail, certified, return receipt requested, or when actually received.
Either party may change the address for notice by notifying the other party of
such change in accordance with this paragraph 14.

 

15. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.

 

16. Arbitration. Except with respect to injunctive relief which may be sought by
either party, the parties agree to resolve any and all claims or controversies
arising out of or relating to this Agreement, Executive’s employment and/or
termination of employment with Company including but not limited to claims for
wrongful termination of employment, and claims under the Civil Rights Act of
1866, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Family Medical Leave Act, the
Equal Pay Act, the Florida Civil Rights Act, the retaliatory discharge
provisions of the Florida Worker’s Compensation Act, the Florida Wage
Discrimination Act, and any similar state law or local ordinance by binding
arbitration under the Federal Arbitration Act, before one arbitrator in the City
of Tampa, State of Florida, administered by the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes. The parties
further agree that the work of Executive involves interstate commerce, the award
rendered by the arbitrator is final and binding, and judgment thereon may be
entered in any court having jurisdiction thereof. The invalidity or
unenforceability of any provision of this paragraph shall not affect the
validity or enforceability of any other provision of this Agreement which shall
remain in full force and effect.

 

17. Governing Law. Except as otherwise provided herein, this Agreement shall in
all respects be construed according to the laws of the State of Florida without
regard to its conflicts of law provisions.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

18. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

19. Attorneys’ Fees. In the event action is brought by either party arising out
of or in connection with this Agreement, the prevailing party shall be entitled
to recover from the other party its reasonable attorneys’ fees, costs and
necessary disbursements, in addition to any other relief to which he or it may
be entitled.

 

20. Definition of “Change of Control”. For purposes of this Agreement, a “Change
of Control” shall be deemed to have occurred if the event set forth in paragraph
(a) or (b) below shall have occurred:

 

(a) The stockholders of the Company approve a merger, consolidation, or share
exchange of the Company with any other corporation or approve the issuance of
voting securities of the Company in connection with a merger, consolidation, or
share exchange of the Company (or any direct or indirect subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (A) a
merger, consolidation, or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation, or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation, or share exchange, or
(B) a merger, consolidation, or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates after the
Effective Date of this Agreement pursuant to express authorization by the Board
that refers to this exception) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities; or

 

(b) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

21. Definition of “Good Reason”. For purposes of this Agreement, “Good Reason”
shall mean: (i) any reduction of the Executive’s base salary or benefits or any
modification to the formula to calculate his bonus as set forth in paragraph
2(b) hereof; (ii) any failure to pay accrued base salary or accrued annual
bonus; (iii) any material adverse change to the terms and conditions of the
Executive’s employment, including, but not limited to, any diminution of the
Executive’s title; (iv) the Executive being required to relocate or perform his
duties at a location other than Tampa, Florida; or (v) any Change of Control of
the Company.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.

 

REPTRON ELECTRONICS, INC. By:        

--------------------------------------------------------------------------------

Name:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

EXECUTIVE      

--------------------------------------------------------------------------------

Paul J. Plante

 

11



--------------------------------------------------------------------------------

EXHIBIT A

TO EMPLOYMENT AGREEMENT

 

Reptron Electronics, Inc.

 

EMPLOYEE STOCK OPTION AGREEMENT

 

Employee Stock Option Agreement (the “Agreement”), entered into and effective as
of             , 2004 (the “Grant Date”) between Reptron Electronics, Inc., a
Florida corporation (the “Company”), and the individual identified on Exhibit A
(the “Optionee”).

 

WHEREAS, in connection with Optionee’s service to the Company, the Company is
desirous of increasing the incentive of the Optionee, whose contributions are
important to the continued success of the Company, by means of the grant to the
Optionee of options to purchase shares of the Company’s common stock, $0.01 par
value per share (“Common Stock”), under the Reptron Electronics, Inc. Stock
Option Plan (the “Plan”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

1. GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement and, to the extent not
varied herein, the Plan, the Company hereby grants to the Optionee an option
(the “Option”) to purchase the aggregate number of shares listed on Exhibit A
(the “Option Shares”) of Common Stock. The Option shall constitute a
non-qualified stock option. The number of Option Shares shall be subject to
adjustment in the event of changes in the capitalization of the Company as set
forth in the Plan. The date of grant of the Option is the Grant Date.

 

2. EXERCISE PRICE

 

The exercise price of the Option (the “Option Price”) shall be the price per
Option Share which is specified on Exhibit A, which is the average closing price
of the Common Stock for the twenty (20) trading days preceding the Grant Date.
The Option Price of this Option shall be subject to adjustment in the event of
changes in the capitalization of the Company, as set forth in the Plan.

 

1



--------------------------------------------------------------------------------

3. TERM, LIMITATIONS ON EXERCISE AND VESTING OF OPTION

 

(a) Option Period. This Option shall terminate and all rights to purchase shares
hereunder shall cease on the date that is ten (10) years from the Grant Date
(the “Expiration Date”).

 

(b) Vesting. Subject to the terms and conditions of the Plan and except as may
be provided on Exhibit A, the Option shall vest, pro rata, over a three (3) year
period as follows: (i) one year following the Grant Date a total of one-third
(1/3) of the Option Shares shall become vested; (ii) two years following Grant
Date a total of two-thirds (2/3) of the Option Shares shall become vested; and
(iii) three years from the Grant Date all of the Option Shares under this
Agreement shall become vested.

 

Notwithstanding the foregoing or any provision in the Plan to the contrary, all
unvested Option Shares will automatically vest upon:

 

(x) Termination or expiration of Optionee’s employment for any reason (including
death or disability) other than (A) termination by the Company of such
employment for Cause (as defined in that employment agreement between Optionee
and Company dated February 3, 2004) (the “Employment Contract”) or (B)
termination by Optionee of his employment without Good Reason (as defined in the
Employment Contract); or

 

(y) Change of Control of the Company (as defined in the Employment Contract).

 

The Option Shares shall be exercisable as to not more than the then currently
vested portion of the Option Shares. Notwithstanding the foregoing, the
Compensation Committee may in its discretion provide that any vesting
requirement or other such limitation on the exercise of this Option may be
rescinded, modified or waived by the Compensation Committee, in its sole
discretion, at any time and from time to time after the date of grant, so as to
accelerate the time at which this Option may be exercised.

 

(c) Exercise of Option. Notwithstanding any provision in the Plan to the
contrary, all vested Option Shares shall be exercisable as follows:

 

(i) Death, Disability, or Termination of Employment without Cause or Good
Reason. If: (A) Optionee dies while employed by the Company or within the period
when an Option could have otherwise been exercised by the Optionee; or (B)
Optionee’s employment with the Company terminates or expires for any reason
(including disability) other than (1) termination by the Company of such
employment for Cause (as defined in the Employment Contract) or (2) termination
by Optionee of such employment without Good Reason (as defined in the Employment
Contract), then, in each such case, Optionee, or Optionee’s duly authorized
representatives, shall have the right, at any time prior to the Expiration Date,
to exercise any vested Option Shares.

 

2



--------------------------------------------------------------------------------

(ii) Termination of Employment for Cause. If Optionee’s employment is terminated
pursuant to the Employment Agreement for Cause, then all Option Shares that have
not yet been exercised (whether or not vested) shall terminate immediately on
the date of such termination of employment.

 

(iii) Termination of Employment without Good Reason. If Optionee terminates his
own employment with the Company without Good Reason (as defined in the
Employment Agreement), then (A) all unvested Options shall terminate immediately
on the date of such termination of employment and (B) Optionee shall have the
right, at any time prior to the Expiration Date, to exercise any vested Option
Shares.

 

4. PROVISIONS OF PLAN.

 

The provisions of this Agreement shall govern if and to the extent that there
are inconsistencies between the provisions of the Plan and the provisions
hereof. By execution of this Agreement, the Optionee acknowledges receipt of a
copy of the Plan and represents that he or she (i) is familiar with the terms
and provisions thereof, (ii) accepts this Option granted hereby subject to all
of the terms and provisions of this Agreement and, to the extent not varied
herein, the Plan, and (iii) after reviewing the Plan and this Agreement in their
entirety, has had the opportunity to obtain the advice of counsel and fully
understands all of the terms and provisions of this Agreement and the Plan prior
to the execution hereof.

 

5. MANNER OF EXERCISE AND PAYMENT

 

(a) Exercise. This Option may be exercised (to the extent vested as provided in
Section 3 above) by delivery to the Company on any business day, at its
principal office, addressed to the attention of the person designated by the
Company from time to time as the Stock Option Administrator, of written notice
of exercise, which notice shall specify the number of shares with respect to
which this Option is being exercised, a copy of this Agreement and shall be
accompanied by payment in full of the Option Price of the shares for which this
Option is being exercised, by one or more of the methods provided below. The
minimum number of shares of Common Stock with respect to which this Option may
be exercised, in whole or in part, at any time shall be the lesser of 100 shares
or the maximum number of shares available for purchase under this Option at the
time of exercise.

 

(b) Payment. Payment of the Option Price for the shares of Common Stock
purchased pursuant to the exercise of this Option (the “Option Shares”) shall be
made (i) in cash or in cash equivalents; (ii) with the consent of the
Compensation Committee, by tendering to the Company of shares of Common Stock
owned by the person for more than six months having an aggregate fair market
value per share as of the date of exercise and

 

3



--------------------------------------------------------------------------------

tender that is not greater than the full exercise price for the shares with
respect to which the Option is being exercised and by paying any remaining
amount of the exercise price as provided in (i) above; or (iii) subject to such
instructions as the Compensation Committee may specify, at the person’s written
request the Company may deliver certificates for the shares of Common Stock for
which the Option is being exercised to a broker for sale on behalf of the
person, provided that the person has irrevocably instructed such broker to remit
directly to the Company on the person’s behalf the full amount of the exercise
price from the proceeds of such sale. In the event that the person elects to
make payment as allowed under clause (ii) above, the Compensation Committee may,
upon confirming that the Optionee owns the number of additional shares being
tendered, authorize the issuance of a new certificate for the number of shares
being acquired pursuant to the exercise of the Option less the number of shares
being tendered upon the exercise and return to the person (or not require
surrender of) the certificate for the shares being tendered upon the exercise.
If the Compensation Committee so requires, such person or persons shall also
deliver a written representation that all shares being purchased are being
acquired for investment and not with a view to, or for resale in connection
with, any distribution of such shares. Payment in full of the Option Price need
not accompany the written notice of exercise if this Option is exercised
pursuant to the cashless exercise/sale procedure described above. An attempt to
exercise any Option granted hereunder other than as set forth above shall be
invalid and of no force and effect.

 

(c) Issuance of Certificates. After the valid exercise of this Option as
provided above, Optionee shall be entitled to the issuance of a certificate or
certificates evidencing his ownership of such shares of Common Stock. An
individual holding or exercising an Option shall have none of the rights of a
shareholder until the shares of Common Stock covered thereby are fully paid and
issued to him and, except as provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date of
such issuance.

 

6. TRANSFERABILITY OF OPTION

 

This Option shall not be assignable or transferable by the Optionee, other than
(i) by will or by the laws of descent and distribution or (ii) pursuant to a
domestic relations order, or (iii) as provided in the Plan.

 

7. DISCLAIMER OF RIGHTS

 

No provision of this Agreement shall be construed to confer upon the Optionee
the right to remain in the employ of the Company or to interfere in any way with
the right and authority of the Company either to increase or decrease his
compensation at any time, or to terminate his employment or other relationship
with the Company.

 

4



--------------------------------------------------------------------------------

8. MISCELLANEOUS

 

(a) Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

(b) Governing Law and Jurisdiction. Except as otherwise provided herein, this
Agreement shall in all respects be construed according to the laws of the State
of Florida without regard to its conflicts of law provisions.

 

(c) Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given, made and received only when actually delivered, or, in
the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

 

To the Company:

 

Reptron Electronics, Inc.

Attn: Compensation Committee

13700 Reptron Boulevard

Tampa, Florida 33626

Tel: (813) 854-2000

Fax: (813) 891-4007

 

To Optionee:

 

Paul J. Plante

4220 Swann Ave.

Tampa, Florida 33609

 

(d) Binding Nature of Agreement; Transferability. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns. This Agreement shall
not be assignable or transferable by the Optionee other than by will or the laws
of descent and distribution.

 

5



--------------------------------------------------------------------------------

(e) Severability. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(f) Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

 

(g) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

 

(h) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective heirs,
personal representatives, successors and assigns.

 

(i) Entire Agreement. This Agreement and the Employment Contract (including the
Plan and other documents and exhibits referred to herein) constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof.

 

(j) Amendments. This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.

 

(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and therefore
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
the rules and regulations promulgated thereunder, unless the context requires
otherwise. The parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant.

 

6



--------------------------------------------------------------------------------

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.

 

(m) Pronouns. The use of any gender in this Agreement shall be deemed to include
all genders, and the use of the singular shall be deemed to include the plural
and vice versa, wherever it appears appropriate from the context.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

REPTRON ELECTRONICS, INC. By:        

--------------------------------------------------------------------------------

   

Name:

   

Title:

     

--------------------------------------------------------------------------------

Paul J. Plante

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

Optionee:

  

Paul J. Plante

Optionee Address:

  

4220 Swann Ave.

    

Tampa, Florida 33609

    

Tel: (813) 854-2000

Option Shares Granted:

  

175,000

Option Price:

  

The average closing price of the Common Stock for the

twenty (20) trading days preceding the Grant Date

Variation from Standard Vesting:

  

Shall vest, pro rata, over a three (3) year period

(if applicable)

    

 

8